Title: To Thomas Jefferson from Uriah McGregory, 19 July 1800
From: McGregory, Uriah
To: Jefferson, Thomas



Dear & Respected Sir
Derby (Connecticut) July 19th. 1800

On a tour to Albany, in the State of New York last week; I call’d on and dined with the Reverend Cotton Mather Smith of Sharon. he is an eminent Clergyman—has much influence and respectability—I had not seen him in several years—I found him an engaged federal polititian—he soon found that my political feelings were not in unison with his—and ask’d whether my good wishes would really extend Mr. Jefferson to the Presidential Chair?—I answer’d in the affirmative—on which—accompanied with much other malicious invective, and in presence of five men and two women—he said that you, sir, “had obtain’d your property by fraud and robery—and that in one instance you had defrauded and robed a widow and fatherless Children of an estate, to which you was executor, of ten thousand pounds Sterling; by keeping the property and paying them in Money at the nominal amount, that was worth no more than forty for one”—I told him with some warmth that I did not believe it. he said that “it was true” and that “it could be proved”—I know, Sir,  that you suffer’d much abuse in this State—And from faithful enquiry believe it to be unmerited and malicious—but never, untill the above instance, knew that the Vilest of your traducers—had ventur’d to impeach your honesty in pecuniary concerns—I thought it my duty, Sir, to communicate the assertion—and no one knows that I have done it—you will therefore regard it as your own wisdom may dictate—it can be sufficiently proved—and tho’ I have been long intimate in the family of Mr. Smith—and taught to revere him as a Father,—Still when the good of my Country calls I must not be silent, tho’ my voice should condemn my friend—I wish to have it in my power, Sir, to publish a clear and full refutation, together with the Vile assertion—
I have, Dear & Respected Sir, the honor to be with much Esteem, and faithfull attachment. Your friend and Very obedient Humble servant.

Uriah M,Gregory

